IN THE UNITED STATES DISTRICT COURI
FOR THE DISTRICT OF MARYLAND

CHAD WENZLICK PRIDGEN, *
Plaintiff *
v.` l ='= CIVIL No. JKB-18-61
APPEN BUTLli`.R I~IILL, INC., "‘
Defendant; "‘
~k k * a a ve a a * * * ~k
_MM

Chad Wenz.lick Pridgen sued his employer, Appen Butler Hill (“Appen”), claiming
discrimination, retaliation, and wage violations of federal and Maryland law. Pending before this
Court is Pridgen’s motion for leave to amend the complaint Appen opposes the amendments
The motions have been fully briefed, and no hearing is required. See Local Rule 10§.6 (D. Md.
2018). For the reasons set forth below, the Court Will grant in part Pridgen’s motion for leave to
amend the complaint
I. Factual and Procedural Backgroundl

Pridgen began Working for Appen as a Senior Auditor in 2010 and proceeded to Work there
for seven years. (Cornpl. 1l 10, ECF No. 2.) Pridgen is homosexual, and, “shortly after learning”
this fact, Appen began discriminating against him, largely in the form of “refusing to pay him for
all hours worked” and “assigning him less and less work.” (Id. 1[ ll.) In 20-14, Appen demoted

Pridgen to Annotator and, in 2017, terminated his employment entirely. (Id. 11 36, 39.)

 

1 F or the purposes of this analysis, the Court need not delve into many of the facts alleged by Pridgen. To the
extent that the Court does delve into the factual allegations, the Court takes those allegations as true. See, e.g., Perkfns
v. Unitea' States, 55_ F.3d 910, 916 (4th Cir. 1995) (affirming district court’s denial of motion for leave to amend
because the proposed allegations-even if taken as true-would not survive a motion to dismiss). `

l

In October 2017, Pridgen filed suit in the Circuit Court for Baltimore County, Maryland.
(Notice of Removal il 1, ECF No. l.) Appen removed the action to this Court. (Id.) The initial
complaint contained six counts. Pridgen alleged four Maryland law claims: discrimination under
Title 20, Md. Code Ann., State Gov’t § 20-‘601 et seq. (Count I); violation of the Maryland Wage
and Hour Law (“MWHL”), Md. Code Ann., Lab. & Empl. §§ 3-401 et seq. (Count ll)i violation
of the Maryland Wage, Payrnent and Collection Law (“MWPCL”), Md. Code Ann., Lab. & Empl.
§§ 3-501 et seq. (Count III); and damages under the common law theory of quantum meruit (Count
IV). Pridgen also alleged retaliation and Wage Violations under the Fair Labor Standards Act
(“FLSA”) (Counts V and VI). In short, Pridgen alleged that he was not paid properly for the work
that he did for Appen.

On July 5, 2018-and on the court-ordered deadline to amend the pleadings_Pridgen
moved for leave to amend his complaint (Mot. to Amend, ECF No. 28.) The proposed amended
complaint would add eight Appen employees as defendants to Counts ll through VI. (Prop. Am.
Comp., ECF No. 28-3.) Appen opposed the motion. (Def. Opp., ECF No. 29.) The proceedings
were stayed for several months; consequently, the Court turns to the motion now.

II. Motion for Leave to Amend .

Pursuant to Federal Rule of Civil Procedure 15 (a)(2), the Court should “freely give” a party
leave to amend its pleadings “when justice so requires.” See Jones v. Ceres Terminal, Inc., Civ.
No. JKB-l4-1889, 2014 WL 5088281, at *2 (D. Md. Oct. 8, 2014) (“Whether to permit the
Plaintiff to tile an amended complaint is a question that falls within the Court’s discretion . . . .”).
“This directive gives effect to the federal policy in favor of resolving cases on the merits instead
of disposing of them on technicalities.” Mayjield v. Nat'l Ass ’nfor Stock Car Auto. Racing, Inc.,

674 F.3d 369, 379 (4th Cir. 2012). Consequently, “leave to amend a complaint should be denied

 

only when the amendment would be prejudicial to the opposing party, there has been bad faith on
the part of the moving party, or the amendment Would be futile.” Edell & Assocs., P.C. v. Law
Oj'ices ofPeter G. Angelos,- 264 F.3d 424, 446 (4th Cir. 2001); see Foman v. Davis, 371 U.S. 178,
182 (1962) (concluding leave should be “freely given” absent an apparent reason “such as undue
delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies
by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance
of the amendment, futility of amendment, etc.”).2 Appen opposes Pridgen’s motion for leave to
amend on the grounds of prejudice and futility.

A. Prejudice

Appen has the burden of showing that Pridgen’s delay in amending would result in
prejudice. See Class Produce Grp., LLC v. Harleysvi'lle Worcester Ins'. Co., Civ. No. SAG-ld-
3431, 2018 WL 5785664, at *3 (D. Md. Nov. 5, 2018). Appen argues that, because the delay was
“inordinate and unjustified,” the amendment Would prejudice Appen and the eight Appen
employees that Pridgen seeks to join. (Def. Opp. at 13.) Mere delay is not sufficient to deny leave
to amend, but delay coupled with prejudice warrants denial. I.s'land Creek Coal Co. v. Lake Shore,
Inc., 832 F.2d 274, 279 (4th Cir. 1987). To determine whether prejudice will occur_, a court must
consider the positions of the parties and the effect of amendment on those parties. Mary Kay Kane
& A. Benjamin Spencer, Charles Alan Wright & Arthur R. Miller, 6 Federal Practice and

Procedure § 1487 (3d ed. 2018). “This entails an inquiry into the hardship to the moving party if

 

2 Here, amending the complaint would result in the joining of eight new defendants Persons may bejoined
as defendants “if: (A) any right to relief is asserted against themjointly, severally, or in the alternative with respect to
or arising out of the same transaction, occurrence, or series of transactions or occurrences; and (B) any question of
law or fact common to all defendants Will arise in the action.” Fed. R. Civ. P. 20(a)(2); see also Um`tesz`ne Workers
ofAm. v. Gibbs, 383 U.S. 715, 724 (1966) (“Under the Federal Rules of Civil Procedure, the impulse is toward
entertaining the broadest possible scope of action consistent with fairness to the parties; joinder of clairns, parties and
remedies is strongly encouraged."). 'l`he parties do not dispute that joining Appen with the eight Appen employees is
appropriate Regardless, joinder is proper because Pridgen‘s claims against all nine proposed defendants arise out of
the same occurrence and involve common questions of law and fact.

3

leave to amend is denied, the reasons for the moving party failing to include the material to be
added in the original pleading, and the injustice resulting to the party opposing the motion should
it be granted.” Id. Thus, whether an amendment is prejudicial depends on the timing and nature
of the amendment, Class Produce Grp., 2018 WL 5785664, at *3.

The timing of the amendment, here, weighs against a finding of prejudice “[T]he further
the case [has] progressed . . . the more likely it is that the amendment will prejudice the defendan .”
Laber v. Harvey, 438 F.3d 404, 427 (4th Cir. 2006); see McCall-Scovens v. Blanchard, Civ. No.
ELH-15-3433, 2016 WL 6277668, at *5 (D. Md. Oct. 27, 2016) (holding prejudice would not
occur because dispositive motions were not due for three months, trial date was not set, and
discovery was ongoing). lt is true that Pridgen moved to amend nine months after initially filing
suit and he does not attempt to explain this delay. (Reply at 12, ECF No. 38 (asserting the motion
for leave to amend complied with the scheduling order).) But, the proposed amendments come
well before trial. Cf Newport News Holdings Corp. v. Virtual Cily Vision,. Inc., 650 F.3d 423, 440
(4th Cir. 2011) (affirming finding of prejudice where plaintiff moved to amend after discovery, at
the “eleventh hour,” and introduced six new claims, previously unaddressed by counsel and
requiring additional discovery). And, discovery does not end for nearly six months. See Warner
v. Cellco P ’sth, CivNo. ELH-13-3100, 2015 WL 6956517, at *7 (D. Md. Nov. 10, 2015) (holding
prejudice would not occur, even though discovery had ended, because trial date was not set, the
proposed amendment was not complicated, and movant would agree to reopen discovery).

Further, the nature of the amendment weighs against a finding of prejudice. “[P]rejudice
can result where a proposed amendment raises a new legal theory that would require the gathering
and analysis of facts not already considered by the opposing party . . . .” Johnson v. Oroweat

Foods Co., 785 F.2d 503, 510 (4th Cir. 1986). This basis for a finding of prejudice does not apply

 

for a few reasons First, the Fourth Circuit noted that the basis “essentially applies where the
amendment is offered shortly before or during trial.” Id. Second, the proposed amended complaint
does not add factual allegations, counts, or new legal theories See Laber, 438 F.3d at 427 (“An
amendment is not prejudicial . . . if it merely adds an additional theory of recovery to the facts
already pled and is offered before any discovery has occurred.”). Pridgen seeks to add defendants
to five of the six counts No doubt, the amendment would cause additional discovery, but such an
expense_during the course of discovery which is already underway_does not amount to
prejudice. See Islgnd Creek Coal, 832 F.2d at 279-80 (holding that the need for new discovery
and exploration of new issues after amendment was not enough to sustain a finding of prejudice).

B.' Futility

Appen also argues that amendment would be futile. A court may deny leave to amend as
futile if the proposed amended complaint would not meet the requirements Of the Federal Rules of
Civil Procedure. Um'ted States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376
(4th Cir. 2008); see Ros.s' v. Cecz'l Cly. Dep’t ofSoc. Servs., Civ. No. WDQ-ll-lSl, 2012 WL
346625, at *2 (D. Md. Jan. 31, 2012) (analyzing futility under Rule 12(b)). In keeping with the
federal policy of resolving cases on their merits, courts allow plaintiffs every opportunity to cure
defects in the pleadings, even where a court doubts plaintiffs ability to overcome these defects
Frazier v. _Experian Info. Sols., Civ. No. GLR-18»68, 2018 WL 6726311, at *8 (D. Md. Dec. 21,
2018) (citing Ostrzenski v. Seigel, 177 F.3d 245, 252-53 (4th Cir. 1999)). Consequently, “[l]eave
to amend . . . should only be denied on the ground of futility when the proposed amendment is
clearly insufficient or frivolous on its face.” Johnson`, 785 F.2d at 510.

Appen makes two futility arguments First, Appen argues that joining the eight Appen

employees is futile because the court lacks personal jurisdiction over the employees and,

consequently, the proposed amended complaint would not survive a motion to dismiss under Rule
12(b)(2). (Def. Opp. at 7.) Second, Appen argues that the amendment is futile as to Counts lIl
and IV because the counts do not state claims against the employees and would not survive a
motion to dismiss under Rule 12(b)(6). (Id. at 11.) The Court turns to the personal jurisdiction
argument before addressing the specific challenges to Counts III and IV.

1. Lack of Personal Jurisdiction (Counts II, III, IV, V, and VI)

When a defendant challenges a district court’s personal jurisdiction over the defendant
pursuant to Rule l2(b)(2), the plaintiff bears the burden of proving the existence of personal
jurisdiction by a preponderance of the evidence Windsor v. Spinner Indus. Co., 825 F. Supp. 2d
640, 643 (D. Md. 2011). “The Due Process Clause of the Fourteenth Amendrnent sets the outer
boundaries of a state tribunal’s authority to proceed against a defendan .” Goodyear Dunlop Tires
Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011). Consistent with due process, a state may
authorize its courts to exercise jurisdiction over non-resident defendants only to the extent that the
defendants have “certain minimum contacts With [the state] such that the maintenance of the suit
does not offend ‘traditional notions of fair play and substantial justice.”’ Int’l Shoe Co. v.
Washington, 326 U.S. 310, 316 (1945). ln Maryland, the statutory inquiry merges with the
constitutional examination. Beyond Sys., Inc. v. Realtz'me Gaming Holding CO., 878 A.2d 567,
576 (Md. 2005) (holding the purview of Maryland’s long arm statute is coextensive with the
personal jurisdiction limits set by the Due Process Clause).

Pridgen attempts to claim personal jurisdiction over the eight Appen employees, alleging
that they ‘Fpurposefiilly availed themselves by conducting activities directed toward [Pridgen] and
continuously and systematically directing [his] work in Maryland.” (Prop. Am. Compl. 114.)

Appen points out that, based on the proposed allegations, the only contacts that the eight Appen

employees have with Maryland are a few skype calls and emails with Pridgen. (Def. Opp. at 10
n.5.) lndeed, none of the employees reside or work in Maryland. (Prop. Am. Compl. 11 13~20.)
For four of the employees, Pridgen does not allege a single contact between the employee and
Pridgen. (See id. 11 13-16.) On these allegations, it seems unlikely that the eight Appen employees
have such “minirnum contacts” with Maryland that haling them into court in Maryland would not
offend “traditionalnotions of fair play and substantial justice.” Int’l Shoe, 326 U.S. at 316.

That being said, this court, and others, have declined to deny leave to amend on futility
grounds for lack of personal jurisdiction See Willz'ams v. Romarm, S.A., Civ. No. TDC-l4-3124,
2016 WL 4548102, at *2 (D. Md. Feb. 19, 2016) (directing plaintiff to revise its amended
complaint so that it fully addresses due process considerations); see also Mobz'us Risk Grp., LLC
v. Glob. Clean Energy Holdings, Inc., Civ. No. 10-1708, 2011 WL 2193294 (S.D. Tex. June 6,
2011) (“Courts have recognized that in the context of a personal-jurisdiction challenge to a motion
for leave to amend, a court should presume it has personal jurisdiction.”); Speedsportz, LLC v.
Menzel Motor Sport.s', Civ. No. 07-624, 2008 WL 4632726, at *2 (N.D. Okla. Oct. 17, 2008)
(concluding adding a defendant would not be wholly futile and waiting to “decide the question of
personal jurisdiction based on a fully briefed motion to dismiss”). For exarnple, there is a “general
reluctance in the 'Ihird Circuit to rule on personal jurisdiction questions in the context of a motion
for leave to amend a complaint.” Synthes, Inc. v. Marotta, 281 F.R.D.` 217, 230 (E.D. Pa. 2012).
“Where the court could ‘conceivably have personal jurisdiction’ over a defendant sought to be
added via an amended complaint, the court should not, despite objection by existing parties, deny
leave to amend based on futility challenges.” Id.; see Mylan Pharm., In`c. v. Kremers Urban Dev. ,
Civ. No. 02-1628, 2003 WL 22711586, at *4 (D. Del. Nov. 14, 2003) (“There is no requirement

that a plaintiff allege the facts that support a finding of personal jurisdiction in a complaint.”).

 

In light of this persuasive authority, the Cotu't concludes that Pridgen’s motion for leave to

amend is not futile on personal jurisdiction grounds
_ 2. Failure to State a Claim

“The standard for futility [for failure to state a claim] is the same as for a motion to dismiss
under Rule l2(b)(6).” Brz`ghm)ell v. Hershberger, Civ. No. DKC-l l-3278, 2015 WL 5315757, at
*4-5 (D. Md. Sept. 10, 2015). These parallel standards require a complaint_or a proposed
amended complaint_to contain “sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Johnson, 785 P.2d at 510 (“Leave to amend . . .
should only be denied on the ground of hitility when the proposed amendment is clearly
insufficient or frivolous on its face.”). The Court will accept all of Pridgen’s factual allegations as
true, but this principle does not apply to legal conclusions Twombly, 550 U.S. at 555. Appen
argues that, as to the eight Appen employees, Pridgen fails to state plausible claims under the
MWPCL and under the theory of quantum meruit

i. MWPCL (Count III)

The MWPCL provides employees with a cause of action to recover unpaid wages from
their employers Md. Code Ann., Lab. & Empl. §3-507.2(a). Appen argues that the eight
employees were not “employers” of Pridgen and, therefore, cannot be liable. (Def. Opp. at ll-
12.) The statute defines “employer” as “any person Who employs an individual.” Md. Code. Ann.,
Lab. & Empl. § 3-501(b). And, “employ” means “to engage an individual to wor ,” including
“allowing an individual to work” and “instructing an individual to be present at a work site.” Id.
§ 3-101(c). A “mere supervisor” of` another employee is not an “employer.” Watkins v. Brown,

173 F. Supp. 2d 409, 415-16 (D. Md. 2001). Rather, the term “employer” in the MWPCL has its

“commonly understood meaning,” involving “some Sort of contractual relationship involving the
payment of wages in exchange for services” Id. at 414. 1

Notably, the MWPCL contains a narrower definition of “employer” than that found in the
FLSA, and its state equivalent, the MWHL. See Munoz v. Balt. Cty., Civ. No. RDB-l 1-2693, 2012
WL 3038602, at *13 (D. Md. July 25, 2012); Iraheta v. Lam Yuen, LLC, Civ. No. DKC-l2-l426,
2012 WL 5995689, at *4 (D. Md. Nov. 29, 2012) (noting that MWPCL’s definition of “employer”
is “more restrictive than either the FLSA or the MWHL as it does not expand employer liability to
those acting on behalf of the employer”); accord Fenzel v. Grp. 2 Software, LLC, Civ. No. DKC-
13-379, 2016 WL 865363, at *14 (D. Md. Mar. 7, 2016). The FLSA and MWHL both define
“employer” to also include a person who acts “directly or indirectly in the interest of” another
employer in relation to an employee. 29 U.S.C. § 203(d); Md. Code. Ann., Lab. & Empl. § 3-
401(0). The MWPCL lacks such language. See Watkins, 173 F. Supp. 2d at 415 (“[T]he fact that
the Maryland General Assembly, in these other sections, has specifically added this language but
chose not to in the MWPCL is strong evidence that the legislature did not intend to broaden the
meaning of ‘employer’ in [the MWPCL].”). Additionally, the MWPCL_unlike the MWHL and
FLSA-do es not focus on “the amount of wages payable but rather the duty to pay whatever wages
are due on a regular basis and to pay all that is due following termination of the employmen .”
Friolo v. Frankel, 819 A.2d 354, 362 (Md. 2003).

Despite these differences the Maryland Court of Special Appeals has interpreted the
MWPCL’s definition of “employer” to match the FLSA and MWHL definitions But, as this Court
recently held, “the Court is neither bound nor persuaded by the broad interpretation.” Oafiaghian
v. EngagePoint, Inc., Civ. No. JKB-18-151, 2018 WL 3329617, at *7 n.6 (D. Md. July 6, 2018).

The purpose of the MWPCL “was to provide a vehicle for employees to collect, and an incentive

for employers to pay, back wages.” Medex v. McCabe, 811 A._2d 297, 304 (Md. 2002) (quoting
Battaglia v. Clinical Perfusior¢ists, Inc., 658 A.2d 680, 686 (Md. 1995)). Accordingly, “[a]n
MWPCL claim cannot be sustained if the plaintiff fails to allege that the defendant was involved
in payment of [his] wages.” Quickley v. Um'v. of Md. Med. .Sj/s. Corp., Civ. No. CCB-l2;321,
2012 WL 4069757, at *6 (D. Md. Sept. 14, 2012) (citing Jermirzgs v. liade Resporzse Delivery,
Inc., Civ. No. WDQ-ll-92, 2011 WL 2470483, at *5 (D. Md. June 16, 2011)).

The pertinent question is what it means that an individual is involved in the payment of an
employee’s wages This court has made clear that general managerial authority does-not render
an individual involved in the payment of wages See Iraheta, 2012 WL 5995689, at *4 (holding
that allegations that an individual is an entity’s director, officer, or owner does not render him an
“employer” under the MWPCL); Caseres v. S & R Mgmt. Co., Civ. No. AW-l2-1358, 2012 WL
5250561, at *4 (D. Md. Oct. 24, 2012) (“Courts analyzing the MWPCL have rejected any
interpretation that would encompass supervisors officers or other agents acting~on behalf of the
corporate employer.”); Watkins, 173 F. Supp. 2d at 414 (“The notion that a supervisor of an
employee (who himself is paid a wage by the employer) is somehow responsible for the payment
of wages to another employee whom he supervises is inconsistent with the plain language of the
statute.”) . Even those managers with the power to set wages and to hire and fire are not considered
involved in the payment of wages See Watkirzs, 173 F. Supp. 2d at 416. Extrapolating from these
precedents and from the MWPCL’s purpose to facilitate backpay, only those entities or individuals
directly responsible for the unpaid wages at issue should be liable.

'l`urning to the complaint, Pridgen alleges that the eight employees had general managerial
authority. For the first four employees (Lisa Braden-Harder, Mark Brayan, Tarnmy Garves, and

Keni Reynolds), Pridgen alleges that they “acted directly, or indirectly, in Appen’s interest in

10

relation to Appen’s employees and contractors” (Prop. Am. Compl. il 13, 14, 15, 16.) Braden-
Harder and Brayan signed employment contracts (Id. il 13, 14.) Braden-Harder was involved in
hiring and firing. (Id. 1113.) Braden-Harder and Brayan “maintained a degree of individual
involvement in Appen’s operations affecting employment-related factors like workplace
conditions and operations, personnel, and compensation.” (Id. 11 13, 14.) Garves hired, promoted,
oversaw, and fired auditors and annotators for Appen’s search-related business (Id. il 15.)
Reynolds, oversaw “the day-to-day operations of’ and “the hiring, firing, and promotions of”
personnel. (Id. 1[ 16.) For the next four Appen employees (Natacha Estrade, Kristi J. Thompson,
Katherine Wells, and Rakesh Patel), Pridgen again sets forth their managerial authority and,
specifically, their supervisory authority over Pridgen. The four employees were managers and
exercised “direct control over auditor and annotator assignments which included [Pridgen’s]
assignments” (Id. 1117, 18, 19, 20.) The four employees controlled “the hiring, firing, and
promotion of Appen’s employees including decisions to reduce and/or increase employees’ hours
and assignments,” and “over the payment of employees for work perfonned.” (Id.) These
' allegations that the eight employees had certain managerial capabilities at Appen are not sufficient
to show that any of them were involved in the payment of Pridgen’s wages

Pridgen also alleges specific events, however, that show how Estrade, Thompson, and
Wells may have been involved in the payment of Pridgen’s wages For example, Pridgen initially
complained to Estrade that Appen was not compensating him for all his work hours, and Estrade
responded that he had a “time-management problem” and, if he continued to complain, their next
conversation would be “very different.” (Id. il 30, 31.) On at least one occasion, Pridgen made a
similar complaint to Wells. (Id. 1142.) The complaint was communicated to Thompson, who

responded by confirming that Pridgen had to complete his tasks in less time and threatening to

ll

 

 

terminate his contract (Id. 11 43, 47.) Pridgen also alleges how Estrade, Thompson, Wells, and
Patel reduced his hours, but the MWPCL is meant to enforce “the duty to pay whatever wages are
due on a regular basis” and does' not focus on “the amount of wages payable.” Friolo, 819 A.2d
at 362. The only relevant allegations are those that show how Pridgen complained to Estrade,
Thompson, and Wells that he was not receiving his wages and how they failed to remedy it

Viewing the allegations in the light most favorable to Pridgen, his complaint sufficiently
alleges that Estrade, Thompson, and Wells were involved in the payment_or lack thereof-of his
wages Because Pridgen failed to allege a plausible MWPCL claim against Braden-Harder,
Brayan, Garves, Reynolds, and Patel, adding them as defendants to Count III would be futile.

ii. Quam‘um Meruit (Count IV)

ln Maryland, quantum meruit is a quasi-contractual cause of action that provides a remedy
when an enforceable contract does not exist but fairness mandates that a plaintiff be compensated
for services provided. Truland Serv. Corp. v. McBride Elec., Inc., Civ. No. ELH-lO-3445, 2011
WL 1599543, at *5 (D. Md. Apr. 27, 2011). To state a quantum meruit claim, a plaintiff must
allege that: (1) he conferred a benefit upon defendant; (2) defendant appreciated or knew of the
benefit; and (3) defendant accepted or retained the benefit under circumstances that would make
it inequitable for defendant to retain the benefit without paying its value. Hz'll v. Cross Country
Settlements, LLC, 936 A.2d 343, 351 (Md. 2007).

Appen challenges the first element, arguing Pridgen fails to allege that he conferred a
benefit on the individual employees and “it is implausible that any of them personally benefitted
from his work.” (Def. Opp. at 13.) In the complaint, Pridgen alleges that he conferred benefits on
the eight named employees by working unpaid regular and overtime hours on their behalf, (Prop.

Am. Compl. 1[ 107), but he does not allege specifically how the employees benefitted Instead,

12

Pridgen asserts that the fact that he plead that Appen benefited from his uncompensated work
“necessarily demonstrates that he could have conferred benefits on the individual [employees].”
(Reply at 11.) Pridgen speculates that “[s]uch benefits may include . . . performance or other
benchmark bonuses for work performed in part by Mr. Pridgen, not to mention company profits
inflated, no matter how small the amount, by work performed by Mr. Pridgen for which he was
not compensated.” (ld.) The Court does not doubt that there are circumstances-~perhaps those
listed by Pridgen-in which corporate employees Would benefit from a coworker’ s uncompensated
work, but to speculate as to whether any of those circumstances existed here is not the task of a
court evaluating whether plaintiff has stated a claim that is plausible on its face. In other words,
Pridgen alleges how it is possible that the employees could have benefitted, but he does not state
a plausible claim that they did. Because Pridgen does not allege that the eight named employees
benefited from his uncompensated work, he has not stated a plausible quantum meruit claim
against them. Adding the employees as defendants would be futile.
III. Conclusion

For the foregoing reasons an Order shall enter granting in part Pridgen’s motion for leave
to amend the complaint and denying the motion only in regard to adding the eight Appen
employees as defendants to Count IV and adding Lisa Braden-Harder, Mark Brayan, Tammy

Garves, Kerri Reynolds, and Rakesh Patel as defendants to Count III.

DATED this _f day of Mai-ch, 2019.
BY THE couer

/?W a 504

James K. Bredar
Chief Judge

 

13

